Citation Nr: 0736805	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-04 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).

ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel

INTRODUCTION

The veteran had active service from September 1983 to July 
1985.  

In January of 2005 the veteran requested a hearing in 
Washington D.C.  In October of 2007 the veteran informed the 
VA that he would be unable to attend the hearing because he 
was incarcerated.  He withdrew his request for hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the veteran's service medical records does not 
indicate that the veteran was ever treated for mental health 
issues while in service.  The veteran's enlistment 
examination report and separation examination report did not 
reference any psychiatric disorders.  

Post-service, the veteran received treatment from mental 
health professionals at Salinas Valley State Prison.   
Currently, the earliest available record of treatment 
indicates that in July of 2002 the veteran was suffering from 
depression, rage, and anxiety.  In August of 2002 the veteran 
reported a flashback episode in which he thought he was in 
Grenada.  In November of 2002 the veteran reported that he 
attempted suicide in the 1980's "after Grenada."  A review 
of the veteran's military service records does not confirm 
that he served in Grenada.

The first reported diagnosis of post traumatic stress 
disorder (PTSD) was in December of 2002 when the veteran 
reported that explosions in service had resulted in acute 
nervousness.  A counseling note in May of 2003 suggested that 
the veteran had a history of deviant behavior made worse by 
military experience.  

Additional evidence was offered by the veteran in March of 
2005 in the form of a letter from the veteran's uncle.  He 
recalled that the veteran told him he was sexually assaulted 
while serving in the military.

The VA attempted to schedule an evaluation of the veteran in 
early 2006.  A letter was sent and a telephone call was made 
to the Chief of Mental Health for the prison system in June 
of 2006, without response.  At that time, the claims file 
indicates that the Regional Office did not have any examiners 
who were able to travel to the prison.  As of October of 2007 
the veteran was still incarcerated in Salinas Valley State 
Prison.   

The Secretary has a duty to "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit." 38 U.S.C. 
§ 5103A(a)(1).  As part of his duty, the Secretary must 
provide a medical examination or obtain a medical opinion 
"when such an examination or opinion is necessary to make a 
decision on the claim." 38 U.S.C. § 5103A(d)(1).  The duty 
to assist further requires a "thorough and contemporaneous" 
medical examination that considers prior medical examinations 
and treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has indicated that, even though 
incarcerated, a veteran should be accorded the same 
assistance as his fellow, non-incarcerated veterans. See 
Bolton v. Brown, 8 Vet. App. 185 (1995).  While VA does not 
have authority under 38 U.S.C.A. § 5711 (West 2002) to 
require a correctional institution to release a veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility, VA's duty to assist an 
incarcerated veteran extends, if necessary, to either having 
him examined by a fee-basis physician or requiring a VA 
physician to examine him. Bolton, 8 Vet. App. at 191.

Thus, on remand, VA should arrange to have the veteran 
examined by a fee-basis physician or require a VA physician 
to examine him at the Salinas Valley State Prison, where he 
is incarcerated, or another facility chosen by the prison as 
appropriate.  An attempt should also be made to obtain a 
complete record of psychiatric treatment that may currently 
be in the prison's possession.

Accordingly, the case is REMANDED for the following action:

1. Every reasonable effort should be made 
to schedule the veteran for an examination 
by a physician with appropriate expertise 
to determine whether in his or her opinion 
it is at least as likely as not that the 
veteran has PTSD, and, if so, what are the 
underlying stressors which support the 
diagnosis.  

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that addresses 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered. The appellant should be given 
an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

